Citation Nr: 1527874	
Decision Date: 06/29/15    Archive Date: 07/09/15

DOCKET NO.  10-31 727A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, Georgia


THE ISSUE

Entitlement to educational assistance benefits under Chapter 30, Title 38, United States Code (Montgomery GI Bill).


ATTORNEY FOR THE BOARD

Christine C. Kung, Counsel


INTRODUCTION

The Veteran served on active duty from August 1986 to July 1990. 

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a June 2010 decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Atlanta, Georgia. 

The Veteran was scheduled for a September 2011 Travel Board hearing, but did not appear.  Having shown good cause for his failure to appear, the Board remanded the appeal in April 2012 so that the hearing could be rescheduled.  A new hearing was scheduled for September 2012.  The Board finds that the RO complied with the April 2012 remand order by scheduling the Veteran for a new hearing.  The Veteran did not appear for the September 2012 Board hearing.  Accordingly, his hearing request has been withdrawn.

The Board also remanded the appeal in April 2013 and in December 2013 so the Agency of Original Jurisdiction (AOJ) could obtain a copy of the Veteran's Montgomery GI Bill Basic Enrollment Form where he elected not to participate in the program, or, alternately, a copy of his complete personnel file, or, if such documentation was not available, to obtain an explanation of the basis for concluding that the Veteran elected not to participate in the education program.  DOD correspondence associated with the claims file indicates that the requested record was not available in the Veteran's personnel file and indicated that digital images were not available in the personnel file, but provided verification, based on available electronic data, showing that the Veteran declined Chapter 30 education benefits.  The Board finds that the AOJ substantially complied with the Board's remand request in obtaining DOD verification confirming the Veteran's election not to participate in the Montgomery GI Bill program, as well as a basis for such a finding based on a review of available electronic data.  Accordingly, the Board may proceed with a decision at this time.  See Dyment v. West, 13 Vet. App. 141, 146-47 (1999) (remand not required under Stegall v. West, 11 Vet. App. 268 (1998), where the Board's remand instructions were substantially complied with), aff'd, Dyment v. Principi, 287 F.3d 1377 (Fed. Cir. 2002).


FINDING OF FACT

The Veteran elected not to receive Chapter 30 educational benefits under the Montgomery GI Bill and did not withdraw his election. 


CONCLUSION OF LAW

The requirements for basic eligibility for Montgomery GI Bill educational assistance benefits under Chapter 30, Title 38, United States Code, have not been met. 38 U.S.C.A. §§ 3011, 5107 (West 2014); 38 C.F.R. §§ 21.7042, 21.7045 (2014).


REASONS AND BASES FOR FINDING AND CONCLUSION

Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA), in part, describes VA's duties to notify and assist claimants in substantiating a claim for VA benefits. 
38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West 2014); 38 C.F.R. §§ 3.102, 3.156(a), 3.159 (2014).  For educational assistance claims, the regulations delineating the specific notification and assistance requirements are set forth in 
38 C.F.R. §§ 21.103 and 21.1032 (2014).  Under 38 C.F.R. § 21.1031(b), "if a formal claim for educational assistance is incomplete, or if VA requires additional information or evidence to adjudicate the claim, VA will notify the claimant of the evidence and/or information necessary to complete or adjudicate the claim and the time limit provisions of § 21.1032."  

A notice letter was not sent to the Veteran prior to the June 2010 denial of his education claim.    The Board finds, however, that the Veteran's June 2010 statement in support of his appeal demonstrated actual knowledge of what evidence is required to establish entitlement to Chapter 30 Montgomery GI Bill educational benefits in this case.  Further, the Board finds that a reasonable person in the Veteran's position would have known, based on the information he received, the additional information or evidence needed to adjudicate the claim.  See Mlechick v. Mansfield, 503 F.3d 1340, 1345 (Fed. Cir. 2007) (noting that defects in notice are not prejudicial where the claimant had actual knowledge or a reasonable person could be expected to understand from the information provided).  In the June 2010 statement, the Veteran contends that he would not have elected not to enroll in Chapter 30 Montgomery GI Bill benefits, and emphasized that he wanted to continue his education under the Montgomery GI Bill when he enlisted.  In addition, a July 2001 Statement of the Case and December 2014 Supplemental Statement of the Case provided the Veteran with a summary of the pertinent evidence of record, a citation to the laws and regulations governing eligibility to benefits under the Montgomery GI Bill, and a summary of the reasons and bases for the RO's decision to deny VA educational benefits.  The Statement of the Case provided a copy of the pertinent regulations under 38 U.S.C.A. § 21.7042 with regard to the issue of whether the Veteran elected not to receive VA educational benefits.  Accordingly, the Board finds that a reasonable person would have known what was necessary to establish entitlement to benefits, which, in this case, is proof of enrollment.  Additionally, the Board finds that the Veteran was provided the opportunity to meaningfully participate in the adjudication of his Chapter 30 MGIB claim and did in fact participate.  See Washington v. Nicolson, 21 Vet. App. 191 (2007).  

With respect to the duty to assist, the AOJ has received September 2014  correspondence from the DOD verifying the Veteran's election with regard to the Chapter 30 benefits.  The Veteran has also submitted lay evidence in support of his claim and was afforded more than one opportunity to testify at a Board hearing.  As discussed above, the Board finds that the AOJ substantially complied with the Board's April 2013 and December 2013 remand directives.  Stegall v. West, 11 Vet. App. 268, 271 (1998); see also D'Aries v. Peake, 22 Vet. App. 97, 105 (2008) (holding that only substantial compliance would be required, not strict compliance).  The Board notes that the DOD attempted to, but was not able to secure the Veteran's Montgomery GI Bill Basic Enrollment Form, stating that digital record images were not available in his personnel records.  The Board finds, additionally, that in the absence of applicable personnel records, the DOD was able to verify the Veteran's election to decline Chapter 30 benefits based on a review of pertinent electronic data records, and further reasoned that pay records also did not establish enrollment in the Chapter 30 education benefit program.  For these reasons, the Board finds that VA has fulfilled the duty to assist to the Veteran.  Hence, there is no error or issue that precludes the Board from addressing the merits of the appeal.

Law and Analysis

Basic educational assistance benefits under the provisions of Chapter 30 Montgomery GI Bill (MGIB), provides, among other things, an educational assistance program to assist in the readjustment of members of the Armed Forces to civilian life after their separation from military service.  38 U.S.C.A. § 3001 (West 2014).  The program is available to individuals who meet certain criteria of basic eligibility.  38 U.S.C.A. § 3011; 38 C.F.R. §§ 21.7040, 21.7042 (2014). 

The governing law specifies that an individual, who after June 30, 1985, first becomes a member of the Armed Forces, may elect not to enroll in educational assistance under Chapter 30, Title 38, United States Code.  This election must be made at the time the individual initially enters active duty as a member of the Armed Forces.  An individual who makes such an election is not eligible for educational assistance under Chapter 30 unless he or she withdraws the election not to enroll as provided in Sec. 21.7042(c) or in Sec. 21.7045(b) or (c) of this part.  See 38 U.S.C.A. § 3011(c)(1); 38 C.F.R. § 21.7042(f) (2014).

The Veteran served on active duty from August 1986 to July 1990.  September 2014 DOD correspondence shows, based on a review of pertinent electronic data records, that the Veteran declined Chapter 30 education benefits on August 5, 1986.  The Veteran, however, contends in a June 2010 statement that there was no way that he would not have signed up for the GI Bill.  He contends entered service primarily so that he could finish his education by way of the GI Bill, stressed the importance of education to him, and indicated that he joined the military to serve in addition to being educated with the support of the GI Bill.

The Board finds that the weight of the evidence shows that the Veteran elected not to enroll in the Chapter 30 educational assistance program.  Despite the Veteran's lay assertions, the Board finds that probative evidence provided by the DOD via the service department shows that on August 5, 1986, the Veteran elected not to enroll in Chapter 30 benefits, and there is no indication that the Veteran withdrew his original election.  38 C.F.R. § 21.7042(c), (f).  The law specifically states that, with limited exceptions, if an individual makes an election not to receive educational assistance under this chapter when initially entering on active duty, such individual shall not be entitled to educational assistance under Chapter 30, Title 38, United States Code.  38 U.S.C.A. § 3011(c)(1); 38 C.F.R. § 21.7042(c).  

Again, correspondence from the DOD shows that the Veteran declined Chapter 30 benefits.  Moreover, information from the DOD shows that a $1,200 enrollment fee for the Montgomery GI Bill was not deducted from the Veteran's pay account, indicating that he was not enrolled in the program at any time.  The Board finds that if the Veteran had enrolled in the Montgomery GI Bill program, his basic pay would have been reduced by $100 for each of the first 12 months that he was entitled to basic pay.  See 38 C.F.R. § 21.7042(g).  The Veteran has not otherwise submitted any documentation in support of his own lay assertions with regard to his election of benefits.  The Board finds that the September 2014 DOD response was based on a review of pertinent electronic data records, and that this information was, in turn, provided to the DOD by the service department.  The DOD records are presumed to be accurate in this case.  See United States v. Chemical Foundation, Inc., 272 U.S. 1, 14-15, 71 (1926) (holding that is presumed that government officials "have properly discharged their official duties."); see also Woods v. Gober, 14 Vet. App. 214, 220 (2000) (The presumption of regularity attaches to "all manner of VA processes and procedures.").  Thus, the Board finds that information from such official sources outweighs the Veteran's own lay assertions as to his in-service election of benefits.  For these reasons, the Board finds that the weight of the evidence shows that the Veteran elected not to receive Chapter 30 educational benefits.  The Board notes that the proper course for the Veteran, if he believes there is a reason to dispute the report of the service department or the content of military records, is to pursue such disagreement with the service department.  See Sarmiento v. Brown, 7 Vet. App. 80, 85 (1994).

Finally, the Veteran has not asserted and the evidence does not otherwise show that he withdrew his original election not to enroll.  See 38 C.F.R. §§ 21.7042(c), 21.7045(b), 21.7045(c).  Limited situations in which an election not to enroll in the Chapter 30 educational assistance program can be withdrawn are enumerated in 
38 C.F.R. §§ 21.7042(f)(1), 21.7045 (2013); see 38 U.S.C.A. §§ 3018, 3018(A), 3018(B); 38 C.F.R. §§ 21.7042(c), 21.7045(b), 21.7045(c).  The provisions of 
38 C.F.R. § 21.7042(c)(1) provide that an election not to enroll may be validly withdrawn during the period from December 1, 1988, to June 30, 1989.  The Veteran, in this case, does not assert that the election not to enroll in Chapter 30 benefits was withdrawn, but instead, asserts that he never made such an election.  

As the weight of the evidence shows that the Veteran elected not to enroll in the Montgomery GI Bill program on August 5, 1985, and there is no evidence that the Veteran withdrew his election not to enroll in such benefits, the Board finds that basic eligibility for Chapter 30 education benefits is not established as a matter of law.  See McTighe v. Brown, 7 Vet. App. 29, 30 (1994) (citing OPM v. Richmond, 496 U.S. 414, 426 (1990)).  For these reasons, the Board finds that the requirements for eligibility for Montgomery GI Bill educational assistance benefits pursuant to 
38 U.S.C.A. Chapter 30 are not met.  38 U.S.C.A. § 5107; Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990). 

 
ORDER

Basic eligibility for VA educational assistance benefits under 38 U.S.C.A. Chapter 30 (Montgomery GI Bill) is denied. 





____________________________________________
K. J. Alibrando
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


